DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Jorie Stroup on September 24, 2021.
The application has been amended as follows: 
In the claims:
1. (Currently Amended) A computer-implemented method comprising: 
	receiving, by a computing device, a transaction request to execute a program, wherein the program comprises non-Java program components and Java program components and in response to the transaction request 
	executing, by a transaction middleware of the computing device, the non-Java program components; 
	transferring, by the transaction middleware, the Java program components to a transaction coordinator of the computing device, along with thread ID data and global transaction ID data, wherein the thread ID data and the global transaction ID data are stored in a recoverable transaction log store; 
, wherein the JVM container updates the thread ID data upon execution of  the Java program components; and 
	logging, by the transaction coordinator, the updated thread ID data received from the JVM container and the global transaction ID data in the recoverable transaction log store after the execution of the Java program components by the JVM container, wherein the updated thread ID data is mapped to the global transaction ID data.

2. (Original) The computer-implemented method of claim 1, further comprising contacting, by the transaction middleware, a resource manager server and registering with the resource manager server using the global transaction ID data, wherein the Java program component communicates with the resource manager server, and wherein the resource manager server is an extended Architecture compatible resource manager server.

3. (Original) The computer-implemented method of claim 1, further comprising: 
	issuing, by the transaction middleware, a transaction resolution message to the transaction coordinator;
	issuing, by the transaction middleware, a prepare message to the transaction coordinator to prepare for commitment any work performed for the transaction; 
	selecting, by the transaction coordinator, a connection handler based on the global transaction ID from the transaction middleware; and 


4. (Original) The computer-implemented method of claim 1, further comprising: 
	issuing, by the transaction middleware, a commit message or a rollback message to the transaction coordinator; 
	selecting, by the transaction coordinator, a Java database connectivity (JDBC) connection handler from the recoverable transaction log store of the transaction coordinator based on the global transaction ID data received from the transaction middleware; 
	verifying, by the transaction coordinator, the JDBC connection handler; 
	providing, by the transaction coordinator, the JDBC connection handler to the JVM container; and 
	issuing, by the JDBC connection handler, a commit message or a rollback message to the transaction middleware. 

5. (Original) The computer-implemented method of claim 1, further comprising: 
	issuing, by the transaction middleware, a recovery message to the transaction coordinator, along with recover global transaction ID data; 
	selecting, by the transaction coordinator, a JDBC connection handler from the recoverable transaction log store, a JDBC connection handler based on the recovery global transaction ID data received from the transaction middleware; 
	verifying, by the transaction coordinator, the JDBC connection handler; and 


6. (Original) The computer-implemented method of claim 1, wherein the non-Java program component is a COBOL program.

7. (Currently Amended) The computer-implemented method of claim 1, wherein the Java program components are transferred to the transaction coordinator using an application programming interface (API).

8. (Currently Amended) A computer program product for sharing transactional context between a Java application and a process-based application, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: 
	receive a transaction request to execute a program, wherein the program comprises non-Java program components and Java program components and in response to the transaction request:
	execute, by a transaction middleware of the computing device, the non-Java program components; 
	transfer, by the transaction middleware, the Java program components to a transaction coordinator of the computing device, along with thread ID data and global transaction ID data, wherein the thread ID data and the global transaction ID data are stored in a recoverable transaction log store; 
, wherein the JVM container updates the thread ID data upon execution of  the Java program components; and 
	log, by the transaction coordinator, the updated thread ID data received from the JVM container and the global transaction ID data in the recoverable transaction log store after the execution of the Java program components by the JVM container, wherein the updated thread ID data is mapped to the global transaction ID data.

9. (Original) The computer program product of claim 8, wherein the program instructions further cause the computing device to contact, by the transaction middleware, a resource manager server and registering with the resource manager server using the global transaction ID data, wherein the Java program component communicates with the resource manager server, and wherein the resource manager server is an extended Architecture compatible resource manager server.

10. (Original) The computer program product of claim 8, wherein the program instructions further cause the computing device to: 
	issue, by the transaction middleware, a transaction resolution message to the transaction coordinator; 
	issue, by the transaction middleware, a prepare message to the transaction coordinator to prepare for commitment any work performed for the transaction; 
	select, by the transaction coordinator, a connection handler based on the global transaction ID from the transaction middleware; and 


11. (Original) The computer program product of claim 8, wherein the program instructions further cause the computing device to: 
	issue, by the transaction middleware, a commit message or a rollback message to the transaction coordinator; 
	select, by the transaction coordinator, a Java database connectivity (JDBC) connection handler from the recoverable transaction log store of the transaction coordinator based on the global transaction ID received from the transaction middleware; 
	verify, by the transaction coordinator, the JDBC connection handler; 
	provide, by the transaction coordinator, the JDBC connection handler to the JVM container; and 
	issue, by the JDBC connection handler, a commit message or a rollback message to the transaction middleware.

12. (Original) The computer program product of claim 8, wherein the program instructions further cause the computing device to: 
	issue, by the transaction middleware a recovery message to the transaction coordinator, along with recovery global transaction ID data;
	select, by the transaction coordinator, a JDBC connection handler from the recoverable transaction log store, a JDBC connection handler based on the recovery global transaction ID data received from the transaction middleware; 

	issue, by the JDBC connection handler, rollback or commit messages based on a decision received from the transaction middleware during recovery flow.

13. (Original) The computer program product of claim 8, wherein the non-Java program component is a COBOL program. 

14. (Original) The computer program product of claim 8, wherein the Java program is a Java Platform, Standard Edition (J2SE) Java program.

15. (Currently Amended) A system for sharing transactional context between a Java application and a process-based application, comprising: 
	a CPU, a computer readable memory and a computer readable storage medium associated with a computing device; 
	program instructions to receive a transaction request to execute a program, wherein the program is written to include non-Java process based program components and Java program components; 
	 in response to the transaction request: 
	program instructions to execute, by a transaction middleware of the computing device, the non-Java program components; 
	program instructions to transfer, by the transaction middleware, the Java program components to a transaction coordinator of the computing device, along with thread ID data and 
	program instructions to return results from execution of the Java program components by a JVM container to the non-Java process based program components through the transaction coordinator; 
	program instructions to receive, by the transaction coordinator, updated thread ID data from the JVM container subsequent to the JVM container executing the Java program components of the program, wherein the JVM container updates the thread ID data upon execution of  the Java program components; and 
	program instructions to log, by the transaction coordinator, the updated thread ID data received from the JVM container and the global transaction ID data in the recoverable transaction log store after the execution of the Java program components by the JVM container, wherein the updated thread ID data is mapped to the global transaction ID data; 
	wherein the program instructions are stored on the computer readable storage medium and executed by the CPU via the computer readable memory.

16. (Original) The system of claim 15, further comprising: 
	program instructions to issue, by the transaction middleware, a transaction resolution message to the transaction coordinator; program instructions to issue, by the transaction middleware, a prepare message to the transaction coordinator to prepare for commitment any work performed for the transaction; 
	program instructions to select, by the transaction coordinator, a connection handler based on the global transaction ID from the transaction middleware; and 


17. (Original) The system of claim 15, further comprising: 
	program instructions to issue, by the transaction middleware, a commit message or a rollback message to the transaction coordinator; 
	program instructions to select, by the transaction coordinator, a Java database connectivity (JDBC) connection handler from the recoverable transaction log store of the transaction coordinator based on the global transaction ID received from the transaction middleware; 
	program instructions to verify, by the transaction coordinator, the JDBC connection handler;
	program instructions to provide, by the transaction coordinator, the JDBC connection handler to the JVM container; and 
	program instructions to issue, by the JDBC connection handler, a commit message or a rollback message to the transaction middleware.

18. (Original) The system of claim 15, further comprising: 
	program instructions to issue, by the transaction middleware a recovery message to the transaction coordinator, along with recovery global transaction ID data; 
	program instructions to select, by the transaction coordinator, a Java database connectivity (JDBC) connection handler from the recoverable transaction log store based on the recovery global transaction ID data received from the transaction middleware; 

	program instructions to issue, by the JDBC connection handler, rollback or commit messages based on a decision received from the transaction middleware during recovery flow. 

19. (Original) The system of claim 15, further comprising program instructions to contact, by the transaction middleware, a resource manager server and registering with the resource manager server using the global transaction ID data, wherein the non-Java program component is a COBOL program and the resource manager server is an extended Architecture compatible resource manager server. 

20. (Original) The system of claim 15, wherein the Java program is a Java Platform, Standard Edition (J2SE) Java program.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199